OPINION

Per Curiam:

The sole issue on this appeal is whether there was sufficient evidence to sustain the lower court’s discretionary act of revoking appellant’s probation and executing the original sentence.
The record reflects proof of at least five substantive violations by appellant of the terms and conditions of his probation agreement. While appellant attempted to offer mitigating evidence in his own defense, none of the violations were denied. There was more than ample evidence to justify the court’s action. See Lewis V. State, 90 Nev. 436, 529 P.2d 796 (1974).